Citation Nr: 1026638	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment of unauthorized private medical expenses 
incurred on August 3, 2006, August 10, 2006, and August 11, 2006.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel






REMAND

The Veteran served on active duty from January 1968 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 determination by the Department 
of Veterans Affairs (VA) medical center (VAMC) in Tampa, Florida.

The evidence of record shows that the Veteran was hospitalized 
for treatment at the Community Hospital of New Port Richey 
(Community Hospital) from July 27, 2006, to August 10, 2006.  The 
current claim is submitted by Anesthesiologist Associates, P.A. 
for services provided to the Veteran on August 3, August 10, and 
August 11, 2006.

The August 3 services were provided at Community Hospital.  
According to Community Hospital records from August 10, the 
Veteran was transferred to Regional Medical Center Bayonet Point 
(Bayonet Point) for implantation of a pacemaker on that date.  
The claim encompasses services provided at Bayonet Point on 
August 10 and August 11.  The costs claimed were for $450 on 
August 3, $1,260 on August 10, and $1,910 for August 11.  

The VAMC adjudicated the claim based on the period of 
hospitalization at Community Hospital for the period from July 
27, 2006, to August 10, 2006.  The initial denial for payment was 
made in September 2006.  The determination was made that the 
Veteran's medical condition had stabilized and VA facilities were 
feasibly available for care and transfer to a VA medical center 
could have been safely effected.  Payment was authorized for 
services provided only on July 27, 2006.   As the appellant did 
not claim payment for services prior to August 3, the decision 
was a denial of all benefits sought.  

The appellant, through their billing representative, wrote to the 
VAMC to inquire as to how the VAMC made their decision.  The 
representative's letter said that operative reports and 
anesthesia reports from both hospitals were attached although 
they are not part of the record on appeal.  The representative 
also stated that both hospitals were compensated for their 
services.  Finally, the representative asked that VA explain in 
medical terms as to why compensation was not being provided for 
the services rendered on the three dates claimed.

The Board notes that there appears to be a decision that approved 
payment to Community Hospital in the amount of $1,116.90 based on 
services provided on July 27.  There is no evidence of record 
relating to the payment of any claim for services by Bayonet 
Point.  

The appellant submitted a notice of disagreement (NOD) in 
December 2006.  The NOD alleged that the surgeon/physicians at 
the hospitals had been compensated and maintained that the 
appellant should be compensated as well.

Associated with the claims folder is a copy of what appears to be 
a worksheet to be used by a VA medical officer to authorize 
and/or deny reimbursement benefits.  The form lists a number of 
designated reasons for actions but does not provide any space for 
the medical officer to link any predesignated reason to the 
specific facts of the case at hand or to add comments.  In the 
instant case, several reasons were simply circled and the form 
signed by the medical officer.  No rationale for the 
determinations was provided.

The medical officer actually extended the dates of approval for 
reimbursement for care provided to the Veteran from July 27, 
2006, to July 30, 2006.  Thereafter, the Veteran was determined 
to be stable and that he could have been transferred to a VA 
facility.  Thus, no payment was authorized for the period from 
July 31, 2006, to August 10, 2006.  Again, the form contained no 
explanation for the determinations.

The VAMC issued a statement of the case (SOC) in March 2008.  The 
SOC implemented the medical officer's decision that extended the 
period of time eligible for reimbursement of expenses to July 30, 
2006.  The SOC did not address the concerns of the appellant as 
to why other providers were paid for their services and the 
appellant was not.  

The VAMC has adjudicated this claim under the Millennium Health 
Care and Benefits Act, codified at 38 U.S.C.A. § 1725 (West 2002 
& Supp 2009) and 38 C.F.R. §§ 17.1000-1008 (2009).  

According 38 C.F.R. § 17.1002, payment or reimbursement for 
emergency treatment for nonservice-connected disabilities in non-
VA facilities is made only if all of the following criteria are 
met:

(a)  The emergency services were 
provided in a hospital emergency 
department or similar facility held 
out as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such nature that a 
prudent layperson would have 
reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there was an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result 
in placing the health of the 
individual in serious jeopardy, 
serious impairment to bodily function, 
or serious dysfunction of any bodily 
organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was 
brought to a hospital in an ambulance 
and the ambulance personnel determined 
that the nearest available appropriate 
level of care was at a non-VA medical 
center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency 
evaluation and treatment is for a 
continued medical emergency of such a 
nature that the veteran could not have 
been safely discharged or transferred 
to a VA or other Federal facility (the 
medical emergency lasts only until the 
time the veteran becomes stabilized);

(e)  At the time the emergency 
treatment was furnished, the veteran 
was enrolled in the VA health care 
system and had received medical 
services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period 
preceding the furnishing of such 
emergency treatment; 

(f)  The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The veteran has no coverage under 
a health-plan contract for payment or 
reimbursement, in whole or in part, 
for the emergency treatment (this 
condition cannot be met if the veteran 
has coverage under a health-plan 
contract but payment is barred because 
of a failure by the veteran or the 
provider to comply with the provisions 
of that health-plan contract, e.g., 
failure to submit a bill or medical 
records within specified time limits, 
or failure to exhaust appeals for a 
denial of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and 
remedies reasonably available to the 
veteran or provider against a third 
party for payment of such treatment; 
and the veteran has no contractual or 
legal recourse against a third party 
that could reasonably be pursued for 
the purpose of extinguishing, in whole 
or in part, the veteran's liability to 
the provider; and 

(i)  The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).    

See 38 C.F.R. § 17.1002.  The Board notes that 38 U.S.C.A. § 1725 
was amended in October 2008.  In particular, subsection (a)(1) 
was amended by striking "may reimburse" and inserting "shall 
reimburse."  Also, in subsection (f)(1), relating to 
definitions, the existing subparagraph (C) was struck and a new 
subparagraph (C) was inserted in describing the period of 
emergency treatment to read as follows:

(C) until -
      (i) such time as the veteran can 
be transferred safely to a Department 
facility or other Federal facility and 
such facility is capable of accepting 
such transfer; or
      (ii) such time as a Department 
facility or other Federal facility 
accepts such transfer if -
            (I) at the time the 
veteran could have been transferred 
safely to a Department facility or 
other Federal facility, no Department 
facility or other Federal facility 
agreed to accept such transfer; and
            (II) the non-Department 
facility in which such medical care or 
services was furnished made and 
documented reasonable attempts to 
transfer the veteran to a Department 
facility or other Federal facility.

Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008) and 
codified at 38 U.S.C.A. § 1725(f)(1)(C) (West Supp. 2009).

The record in this case is incomplete.  Given the actions of the 
VAMC it must be presumed that the Veteran is not service 
connected for any disability and that he has no other form of 
insurance.  Two requirements for consideration of payment under 
the authority cited above.

There is nothing of record to show the basis for the initial 
determination that there was no emergency after July 27, 2006.  
Further, there is no evidence of record to show that there was a 
VA facility available for transfer.  The second medical officer 
review of November 2007 is likewise inadequate as it contains no 
basis or rationale for the respective items that were "circled" 
as applying in this case.  There must be a written determination 
that addresses the evidence of record and provides a full 
explanation for why reimbursement is not authorized.  

The Board notes that the appellant stated that they had mailed 
copies of operative reports and anesthesia reports from both 
hospitals in their statement of December 2006.  These records are 
not included in the health benefit appeals file and must be added 
to the file on remand. 

In addition, the VAMC mischaracterized the appellant's claim as 
relating to services provided at Community Hospital, as indicated 
by their determination that the appellant sought reimbursement 
for $1,910.  This represented the combined total of the amounts 
claimed for August 3 and August 10.  The appellant has actually 
claimed reimbursement for services provided at two hospitals, as 
indicated in the statement of December 2006, and the references 
to reports from two hospitals, and as reflected on the three 
Health Insurance Claim forms that were submitted.  The forms show 
treatment provided on August 3 at Community Hospital and on 
August 10 and August 11 at Regional Medical Center, or Bayonet 
Point.  

The appellant has alleged that both hospitals received payments 
on their claims, as well as the surgeon/physicians involved as 
noted in the NOD of December 2006.  The evidence of record 
indicates that Community Hospital may have received a limited 
payment on their claim relating to treatment provided in July 
2006.  However, there is no indication of any adjudication of a 
claim for treatment provided at Bayonet Point in August 2006.  
The Board understands that each provider's claim is a separate 
claim and, as such, the records for whether a claim was granted 
or not should not be provided to others.  However, the appellant 
is free to submit evidence of other entities having received 
payment if they have such evidence in their possession.  

On remand, a VA physician must conduct a review of the evidence 
of record and provide a determination of whether the Veteran's 
care was emergent, whether he was stable for transfer and when, 
whether a VA or other Federal facility was available that could 
provide the necessary treatment, and whether it would have been 
feasible to transfer him to such a facility in this case.  The 
physician must provide a rationale for any opinion reached.  A 
conclusory statement is not sufficient in this case as a medical 
determination is required and the basis for the medical 
determination must be included.  See Bellezza v. Principi, 
16 Vet. App. 145, 149 ((2002).  

In addition, any determination that a VA or other Federal 
facility was feasibly available must be explained.  An 
affirmative statement that a VA facility was available, without 
describing what VA facility and why it was a feasible alternative 
is not sufficient.  

The VAMC must also adjudicate the appellant's claim for treatment 
provided at Bayonet Point on August 10 and 11.  Any medical 
determinations in regard to that adjudication must follow the 
same process as detailed above.  Conclusory statements or 
submission of forms with circled reasons will not be considered 
as adequate.  Any decision on the benefits must provide the 
reasons and bases for the decision.  

Finally, in December 2006, the Tampa VAMC provided the appellant 
with certain notice under the Veterans Claims Assistance Act of 
2000 (VCAA).  The letter failed to provide complete notice of 
what was required in this case.  The letter informed the 
appellant of VA's responsibilities in the development of the 
claim and what they should do in providing information.  The 
letter did not inform the appellant as to what was actually 
required to substantiate the claim for reimbursement in this 
case.  Moreover, the letter was issued after the original adverse 
determination was made in this case.  On remand, additional 
notice must be provided to the appellant.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must review the health benefit 
appeals file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159 (2009) is fully 
satisfied.  The VAMC should provide the 
appellant with a letter which explains the 
evidence required to substantiate the claim 
for reimbursement of medical expenses.  The 
letter should explain the several different 
elements that must be met in order for the 
appellant to prevail.  

2.  The VAMC must include in the health 
benefit appeals file any decisions on 
benefits.  This would include the initial 
medical determination that led to the 
denial of the appellant's claim in 
September 2006.  

3.  The VAMC must also include in the file 
the copies of the operative reports and 
anesthesia reports, referenced by the 
appellant in the statement of December 
2006.  

4.  The VAMC must also provide a review by 
a medical officer for a determination of 
whether the Veteran's care was emergent, 
whether he was stable for transfer and 
when, whether a VA or other Federal 
facility was available that could provide 
the necessary treatment, and whether it 
would have been feasible to transfer him to 
such a facility in this case.  The 
physician must provide a rationale for any 
opinion reached.  As noted, conclusory 
statements or use of a form with circled 
reasons, without explanation, is not 
acceptable.  The review should include the 
Veteran's treatment at both Community 
Hospital and Bayonet Point.

5.  Following the development above, the 
VAMC should adjudicate the appellant's 
claim on appeal in light of all pertinent 
evidence and legal authority.  If the 
disposition of the claim remains 
unfavorable, the VAMC should furnish the 
appellant a supplemental statement of the 
case that provides notice of the applicable 
statutory and regulatory provisions and 
affords the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
appellate review.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of the 
appellant until notified.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

